DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph Prescott Hickey et al. U.S. Patent 9,403,460 B2 (Hickey).
Regarding claim 1, Hickey discloses a seat assembly comprising: an external structure having a cavity therein (Figure 1A), wherein the external structure structurally supports the seat assembly; at least one seating support surface (Element 12 and 38) configured for contact with an occupant; a valve (Element 60) disposed within the cavity and in fluid communication with an external air supply (Element 50); and at least one air distribution passageway in fluid communication with the valve and interposed between the valve and the at least one seating support surface (Element 48), wherein air from the external air supply is directed to the at least one seating support surface via the valve and the at least one air distribution passageway.  
Regarding claim 2, Hickey discloses the seat assembly further comprising a flexible coupling coupled to the valve and interposed between the valve and the external air supply, the valve .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of Scott Richard Wolas U.S. Patent 10,023,084 (Wolas).
Regarding claim 3, Hickey discloses the seat assembly comprising the external structure.  Hickey does not directly disclose the seat to be in cooperation with a track.  Wolas discloses the seat wherein the external structure is configured to cooperate with a track (Element 16) to allow the seat assembly to be movable along a direction, and the coupling is sized and configured to provide a volume of air to the valve while having sufficient slack to allow the seat assembly to be moved along the direction (Figure 1 Element 40, 42, 44, 46).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hickey as taught by Wolas to include Wolas’ track.  Such a modification would provide a means to allow the seat position to be adjustable for the comfort of the user. 
Regarding claim 4, Hickey in view of Wolas discloses the seat assembly.  Hickey in view of Wolas does not directly disclose the seat assembly to be a pilot seat assembly.  The occupation of the user is not a patentably distinct property.  It would be obvious to provide . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of David R. Space et al. U.S. Patent 10,029,797 B2 (Space). 
Regarding claim 7, Hickey discloses the seat assembly.  Hickey does not directly disclose an arm extending from the external structure.  Space discloses a seat further comprising an arm extending from the external structure and having a personal air outlet disposed proximate a distal end of the arm, wherein the at least one air distribution passageway comprises a personal air distribution passageway terminating at the personal air outlet (Figure 13A and 13B Element 1300).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hickey in view of Space to include Space’s arm.  Such a modification would provide a means to adjust the positioning of the ventilation as needed.  

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey.  
Regarding claim 11, Hickey discloses the seat comprising air distribution passageways.  Hickey does not directly disclose the seat to comprise a foot air distribution passageway in fluid communication with the valve and terminating in a foot outlet.  Orientation modification is common and well known in the art.  I would be obvious to provide an outlet positioned along any surface of the seat in contact with the user to enhance the ventilation of the seat.  
Regarding claim 16, Hickey discloses a method comprising: distributing air through a duct disposed; structurally supporting a seat assembly with an external support having an .  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey in view of Scott Richard Wolas U.S. Patent Publication 2017/0015226 A 1 (Wolas).  
Regarding claim 21, Hickey discloses the seat assembly comprising the external structure (Figure 1A).  Hickey does not directly disclose the structure to include more structures to cooperate with a track.  Wolas discloses a seat assembly wherein the external structure has one or more structures configured to cooperate with a track to allow the seat assembly to move over and along the track (Element 16 track with frame Element 22, [0037-0038]). 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hickey as taught by Wolas to include Wolas’ external structure of the seat frame with track.  Such a modification would provide a means to adjustably support the seat assembly.  



Allowable Subject Matter
Claims 12-15 are allowed.
Claims 5, 6, 8-10, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the seat assembly system comprising valve to be multi-position valve having a plurality of outlets corresponding to the air distribution passageway.  

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that the flexible tubing inside the seat does not structurally support the seat.  However, the claims do not recite this limitation.  The amendment reciting, “an external structure having a cavity therein, wherein the external structure structurally supports the seat assembly…”
Hickey discloses the external structure of the assembly.  The seat structure exterior surface provides a cavity housing and supporting the components within the seat.  The amended claims do not recite structural limitations to teach away from the teachings of Hickey.  
In consideration of distinguishing the structural limitations of the current application, Olivia Wakeman U.S. Patent Publication 2016/0107552 A1 (Wakeman) discloses a seat structure having the external support having the support structure and internal cavity as illustrated.  However, the claims do not reflect language to distinguish over the teachings of Hickey.
	New claim 21 recites detailed structural limitations of the external support having support structure that facilitates the sliding movement of the seat assembly.  Wolas teaches the seat assembly having a seat support system secured to the floor of a vehicle in a sliding arrangement relative to the floor by means of a slide rail element.  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHIN H KIM/Primary Examiner, Art Unit 3636